PER CURIAM.
We agree with appellants that the trial court erred in denying their motions to amend and for continuance. The manner in which this ease was set for trial violated both the letter and the spirit of Rule 1.440(c), Florida Rules of Civil Procedure (1991), concerning the method in which cases should be noticed and scheduled for trial. Cf. Ramos v. Menks, 509 So.2d 1123 (Fla. 1st DCA 1986). We reverse and remand for further proceedings consistent herewith.
GLICKSTEIN, C.J., and ANSTEAD and POLEN, JJ., concur.